DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 6/30/2021:
Claims 1-11 are pending in the current application.  Claims 6-11 are newly added.
Some of the previous prior art-based rejections have been maintained and are repeated below for convenience.  All changes to the rejection are necessitated by the amendment.
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claim 10 is objected to because of the following informalities:  “…thermal conductivity of the insulative” is missing the word “film” (should be “insulative film”).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aida JP 2015-60759 in view of Takashina US PG Publication 2012/0164504.
Regarding Claims 1 and 2, Aida discloses a battery cell (power storage element) 200 comprising an exterior can (element container) 210 made of metal including a side wall (element container main body) 211 having a tubular shape having opposite ends and a bottom sealing one of the opposite ends of the side wall (para 0041) , an electrode body 215 accommodated in the exterior can 210, a resin spacer 250/260 disposed on at least a part of an outer surface of the side wall 211 of the exterior can 210 (Fig., and an insulative film (sheet member) 240  that is made of a heat shrinkable material shrunk by heat (para 0052, meeting Claim 2) covering the heat insulator 250/260 and an entire of the outer surface of the side wall 211 of the exterior can 210 (since 240 is arranged to cover the four side surfaces of the element container main body 211, para 0052) (see at least Figs. 3-7, 9-10; paras 0040-0042,  0049-0053, 0063). Aida discloses in Fig. 7 and paras 0060-0063 that the batteries are cooled via holes in the bottom surface portion 111 of the container lower portion 110 of the battery module, and that the spacers are formed of resin, as stated above, but Aida fails to specifically disclose that the resin spacer is a heat insulator.  However, Takashina discloses a battery module wherein separators (spacers) formed of synthetic resins having lower thermal conductivity are placed between adjacent battery cells in order to provide thermal insulation between the cells while the cells are cooling via other surfaces (the sides) (see e.g. Figs 5-6, para 0047).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the spacers of Aida as heat insulators by using a synthetic resin with low thermal conductivity because Takashina teaches that this provides mechanical protection for battery cells while providing electrical and thermal insulation between the cells.  
Regarding Claim 5, Figs. 1-16 of Aida show a battery pack comprising the battery cell of Claim 1, a further battery cell, and a casing 110/120 accommodating therein the battery cell and the further battery cell, wherein the heat insulator of Aida modified by Takashina is located between the further battery cell and the battery cell since each battery cell (including the further battery cell) has one heat insulator on each major side surface.
7.	Claims 3, 4, 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aida JP 2015-60759 in view of Takashina US PG Publication 2012/0164504, as applied to Claim 1, and further in view of Sakaguchi WO2017/159527 (using US PG Publication 2019/0006642 as the English equivalent).
Regarding Claims 3 and 9, Aida modified by Takashina discloses the battery cell of Claim 1, the rejection of which is incorporated in its entirety, including the use of a heat insulator.  Aida modified by Takashina fails to specifically disclose that the heat insulator includes a fiber sheet and silica xerogel with which the fiber sheet is impregnated.  However, Sakaguchi discloses a battery having a plurality of battery cells wherein a thermal insulation sheet formed of a PET (polyethylene terephthalate, meeting Claim 9) fiber sheet impregnated by silica xerogel is interposed between the cells to improve safety without degradation (see Fig 1-2C, paras 0017-0031, especially 0031, 0048).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the heat insulator of Sakaguchi in the battery cell of Aida modified by Takashina either as an additional heat insulator (in conjunction with the resin member of Aida modified by Takashina if structural support is needed from the heat insulator) or to replace the heat insulator of Aida modified by Takashina with the insulator of Sakaguchi since Sakaguchi does teach that this heat insulation material can reduce the size of a battery as a result of being applicable to narrow spaces (para 0032).
Regarding Claim 4, Aida teaches that the heat insulators 250/260 are attached to the side surfaces 211a/211b via an adhesive (para 0076) and so the skilled artisan would have found it obvious before the effective filing date of the instant invention to use an adhesive disposed on a part of a surface of the heat insulator of Aida modified by Takashina and Sakaguchi facing the exterior can, wherein the heat insulator is fixed to the exterior can via the adhesive.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claims 6 and 7, Aida modified by Takashina fails to specifically disclose that the heat insulator further includes a protective coating provided at the surface of the heat insulator and the adhesive is disposed on the protective coating.  However, Sakaguchi discloses that the heat insulator 15 formed of nonwoven PET fabric impregnated with silicon xerogel has an insulating film (first insulation sheet) 13 disposed thereon to protect the silica particles from scattering, while maintaining thermal insulation properties, and the adhesive layer 13b has a small adhesive force to the heat insulator 15 and so the protective coating is adhered to the fiber sheet in order to protect the silica particles from easily exfoliating (see at least paras 0028-0030).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to dispose the insulating film of Sakaguchi on the heat insulator, adhering the coating to the fiber sheet of Aida modified by Takashina and Sakaguchi because Sakaguchi teaches that this protects silica particles from exfoliating while maintaining thermal insulation properties.  
Regarding Claims 10 and 11, Aida modified by Takashina and Sakaguchi fails to specifically teach that a thermal conductivity of the heat insulator is lower than a thermal conductivity of the insulative film or that a thermal conductivity of the heat insulator ranges from 0.018 W/mK to 0.024 W/mK.  However, Sakaguchi teaches that the thermal insulation layer of the PET nonwoven fabric impregnated with silica xerogel has a thermal conductivity of about 0.020 W/mK  because this value is less than that of air and would provide superior thermal insulation with a small volume and hence would reduce the size of the thermal insulation article (para 0023).  Therefore, in the modified invention of Aida, Takashina and Sakaguchi, the thermal insulation layer of PET nonwoven fabric has a thermal conductivity value in the claimed range.  Further, since the insulative (heat-shrinkable) film of Aida is formed of PET (para 0052), which has a thermal conductivity of 0.15-0.24 W/mK, as evidenced by https://polymerdatabase.com/Commercial%20Polymers/PET.html, the thermal conductivity of the thermal insulation layer is lower than the thermal conductivity of the insulative film.  
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aida JP 2015-60759 in view of Takashina US PG Publication 2012/0164504 and Sakaguchi WO2017/159527 (using US PG Publication 2019/0006642 as the English equivalent), as applied to Claim 6, and further in view of Abe WO2018/110055 (using US PG Publication 2019/0190098 as the English equivalent)
Regarding Claim 8, Aida modified by Takashina and Sakaguchi discloses the battery cell of Claim 6, the rejection of which is incorporated in its entirety, including the use of a heat insulator fiber sheet with a protective coating.  Modified Aida fails to specifically disclose that the protective coating is fused with the fiber sheet.  However, Abe discloses a heat insulation sheet formed of fiber sheet impregnated with silica xerogel wherein a protective sheet (resin film) is melted and pressed against the fiber sheet in order to combine them (see at least paras 0018, 0026), said process amounting to heat fusion. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to fuse the protective coating of Aida modified by Takashina and Sakaguchi with the fiber sheet because Abe teaches that this is a way to securely fix the protective sheet to the fiber sheet and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Response to Arguments
9.	Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. 
Arguments directed at claim 1
10.	Applicant argues that Aida’s teaching is directed to specifically using thermally conductive spacers since Aida is directed to improving the invention of JP 2008-235149 (“JP ‘149”), which uses thermally conductive spacers, and so would not form them from heat insulating materials as proposed in the rejection of record.
 Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
11.	Applicant further argues that the heat insulator of Aida modified by Takashina would be outside of the insulative film, a configuration different from that of Claim 1.
	The Office has considered this argument and respectfully disagrees.  It is submitted that the arguments are not commensurate in scope with the claim language.  There is no specific requirement that the insulative film cover any particular side of the heat insulator and if it covers one side (e.g. the side facing the cell), then the claim is met.  Further, the heat insulator is not required to be in direct contact with an outer surface of the side wall of the exterior can.  For example, a pen placed on a book that is resting on a table is reasonably considered a pen that is disposed on a table (with an intervening book). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729